Case 4:18-cv-01692 Document 19-9 Filed on 01/28/19 in TXSD Page 1 of 4


                          Exhibit 2-D




                                                                   ARCH-000000233
Case 4:18-cv-01692 Document 19-9 Filed on 01/28/19 in TXSD Page 2 of 4




                                                                   ARCH-000000234
Case 4:18-cv-01692 Document 19-9 Filed on 01/28/19 in TXSD Page 3 of 4




                                                                   ARCH-000000235
Case 4:18-cv-01692 Document 19-9 Filed on 01/28/19 in TXSD Page 4 of 4




                                                                   ARCH-000000236
